Citation Nr: 1139252	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-21 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for herpes simplex.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel
INTRODUCTION

The Veteran had active duty service from December 1987 to December 1991 and from January 2002 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2004 and July 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran's claims folder is now in the jurisdiction of the Boise, Idaho RO.

The Board remanded the appeal in December 2007 for scheduling of a Travel Board hearing, which was held at the RO before the undersigned in August 2009.  A transcript of that hearing has been associated with the claims folder.  In March 2010, the Board again remanded the appeal for additional development.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss does not meet the criteria for consideration as a disability for VA purposes.

2.  The competent and credible evidence of record reflects that the Veteran experiences current residuals of an in-service outbreak of herpes simplex.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for entitlement to service connection for herpes simplex are met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the Board is awarding service connection for herpes simplex, a discussion of VCAA compliance is not necessary for that claim. 

With respect to the claim for service connection for bilateral hearing loss, proper notice was provided to the Veteran in June 2003, prior to the initial adjudication of the merits of his claim.  Specifically, the 2003 notice informed the Veteran of information and evidence necessary to substantiate his claim for service connection.  It included notice of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  A subsequent, March 2006 notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.

The 2006 notice was delivered after the initial denial of the claim.  Neither the Veteran nor his representative has alleged that this error is harmful.  Regardless, the Board finds that the Veteran has not, in fact, been prejudiced by this timing error.  Subsequent to the notice, in the May 2006 statement of the case (SOC) and the January 2008, July 2008 and April 2011 supplemental statements of the case (SSOCs), the AOJ readjudicated the claim based on all the evidence.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for service connection for bilateral hearing loss in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records and available private treatment records have been obtained.  With regard to the Board's 2007 and 2010 Remand instructions, the Veteran was afforded a Travel Board hearing before the undersigned in August 2009, and the AOJ made reasonable efforts to secure pertinent private audiograms.  Specifically, in May 2010, the AOJ sent the Veteran a letter requesting that he complete an authorization form in order to obtain these records.  Unfortunately, the Veteran did not respond.  In this regard, the Court has stated that the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board finds that there has been substantial compliance with its Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded a VA examination with respect to this claim in January 2004.  Audiological testing demonstrated that the Veteran's bilateral hearing loss did not meet VA's criteria for consideration as a disability.  See 38 C.F.R. § 3.385.  There is no indication that the test was performed incorrectly or that the examination was in any respect inadequate. 

Additionally, the Board acknowledges that an October 2008 private audiogram of record contains findings in graphical format.  However, additional clarification need not be sought from the examiner, as the graphical representation of auditory thresholds is consistent with the other reports of record, and the examiner conceded that the Veteran's hearing was within normal limits.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.)

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to adjudication of his appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss was caused by his in-service noise exposure while working on the flight line.

A February 1987 service entrance examination was negative for any relevant abnormalities, and audiometric results, measured in decibels, were as follows:

Hertz	500	1,000	2,000	3,000	4,000
Right(db)	5	0	0	0	0	
Left(db)	0	0	5	10	5

A May 1988 service audiogram contained the following findings:

Hertz	500	1,000	2,000	3,000	4,000
Right(db)	0	5	5	5	0
Left(db)	10	10	10	10	10

An October 1988 service audiogram contained the following findings:

Hertz	500	1,000	2,000	3,000	4,000
Right(db)	0	5	5	0	0		
Left(db)	5	0	10	10	10

A January 1990 service audiogram contained the following findings:

Hertz	500	1,000	2,000	3,000	4,000
Right(db)	0	0	0	0	0	
Left(db)	0	0	0	10	5

An August 1990 service audiogram contained the following findings:

Hertz	500	1,000	2,000	3,000	4,000
Right(db)	5	10	5	5	0	
Left(db)	0	5	10	15	10

An August 1991 service audiogram contained the following findings:

Hertz	500	1,000	2,000	3,000	4,000
Right(db)	5	10	10	10	5
Left(db)	5	10	20	25	15

An October 1991 service audiogram contained the following findings:

Hertz	500	1,000	2,000	3,000	4,000
Right(db)	10	10	5	10	0	
Left(db)	10	10	20	10	10

A December 1991 Medical Examination for Voluntary Separation or Retirement statement signed by the Veteran indicates that a termination examination was not required and that he did not desire such an examination.

A May 1992 private audiological examination reveals right ear hearing to be 15 decibels at 1000 Hertz and left ear hearing loss to be 10 decibels at 1000 Hertz.

A February 2000 service examination was negative for any relevant abnormalities, and audiometric results, measured in decibels, were as follows:

Hertz	500	1,000	2,000	3,000	4,000
Right(db)	0	5	0	10	5	
Left(db)	5	5	10	15	15

The Veteran denied hearing loss in an accompanying Report of Medical History.
An April 2000 private audiological examination revealed the following audiometric results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right(db)	0	5	5	5	0
Left(db)	0	5	5	20	25

A May 2003 private audiological examination revealed the following audiometric results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right(db)	5	5	0	5	0	
Left(db)	10	0	10	20	20

The Veteran underwent a VA audiological examination in January 2004.  At the time of the examination, the Veteran reported a history of excessive noise exposure in service, as a result of jet engine noise while working on the flight lines as an air transportation specialist.  He reported a post-service history of occasional occupational noise exposure while working as a locomotive engineer with ear protection, and limited recreational noise exposure while target shooting with ear protection.  Audiological testing revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000
Right(db)	5	10	10	10	10
Left(db)	5	5	20	25	20

Speech recognition scores were 100 percent bilaterally.  Following this examination and a review of the Veteran's claims file, the examiner opined that it was at least as likely as not that hearing loss was caused by military noise exposure.

An October 2008 private audiological evaluation reflects that audiometric results were within "normal range" bilaterally with a slight dip in the high frequencies which was a typical pattern for someone who had been exposed to excessive noise.  His left ear was slightly worse than the right ear.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  The examiner further noted that the Veteran's hearing difficulty could be due to a reduction in his auditory processing capability as a result of his stroke. 

During his June 2009 Board hearing, the Veteran testified that he first noticed that his hearing was diminishing in service, when he was constantly working around jet engines, and that his hearing loss has decreased further as a result of his stroke last year.  He noted that since service he has worked in a noisy environment, but maintained that his hearing problems were incurred during active duty.  

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; when the thresholds for at least three of these frequencies are 26 decibels; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Although the Veteran has credibly reported difficulty with hearing, and the January 2004 VA examiner indicated that the Veteran's bilateral hearing loss was due to military noise exposure, on no one occasion has audiological testing of either ear revealed thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or more, or thresholds of 26 decibels for at least three of these frequencies.  Additionally, on no occasion has the Veteran's speech recognition scores using the Maryland CNC Test been less than 94 percent in either ear.  In this regard, while the Veteran is competent to report hearing difficulty, he is not competent to identify whether his hearing loss meets specific auditory thresholds, a matter which requires medical expertise.  Thus, the Board finds that the Veteran's bilateral hearing loss does not meet the criteria to qualify as a disability for VA purposes.  38 C.F.R. § 3.385.  Accordingly, service connection for bilateral hearing loss is not warranted.

The Board emphasizes that Congress specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the absence of competent evidence that the Veteran currently has bilateral hearing loss to an extent recognized as a disability under the governing regulation, there can be no award of service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Based upon the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Herpes Simplex

The Veteran asserts that he first suffered symptoms of genital herpes in 1991 while serving in Saudi Arabia.  

A February 1987 service entrance examination was negative for any relevant abnormalities.  In October 1991, the Veteran sought treatment for a rash on the inside of his right leg and under the groin area.  Physical examination revealed a papular rash on the shaft his penis without urethral discharge, adenopathy, or scrotal pathology.  Rapid plasma reagin (RPR) testing was negative.  An assessment of tinea curis was made and a topical cream was prescribed.  In November 1991, the Veteran reported that his genital lesions had cleared up, and that his girlfriend had blisters as well.  RPR testing was non-reactive, and the Veteran condition was noted to be asymptomatic.

A December 1991 Medical Examination for Voluntary Separation or Retirement statement signed by the Veteran indicates that a termination examination was not required and that he did not desire such an examination.

The Veteran was prescribed Valtrex in February 2008.

A March 2009 VA treatment note contains an assessment of herpes simplex.
During the June 2009 Board hearing, the Veteran testified that he developed painful genital lesions that were misdiagnosed as jock itch while serving in Saudi Arabia, and has experienced recurring outbreaks ever since.  He indicated that his girlfriend at the time also developed these lesions.  The Veteran reported that he was treated for this condition on one occasion by a medical technician at a small clinic during service.  He testified that he was prescribed Valtrex in 1992 by a private physician, but that the physician's records were unavailable.  His spouse testified that the Veteran told her of his herpes diagnosis when they first met in 1993.  

The Veteran underwent a VA examination in June 2010, and reported that his herpes began while serving in Saudi Arabia.  He described recurrences about once per month which lasted about one week if treated, with his last outbreak occurring in May 2010.  He indicated that he treated this condition with prescription medication.  Physical examination was negative for rash, blisters or scarring.  The examiner ultimately diagnosed herpes simplex.  Following review of the Veteran's claims file, the examiner indicated that she could not render a medical nexus opinion without resorting to mere speculation, as the in-service rash treatment was not diagnostic for herpes simplex but more for a fungus infection.

The evidence of record reflects a current diagnosis of herpes simplex.  Additionally, service treatment records document complaints of a genital rash in October 1991.  Accordingly, the first two elements of service connection are satisfied.  Shedden v. Principi, at 1167.

With regard to the remaining element of service connection, medical evidence of a nexus between the claimed in-service disease or injury and the present disability, the June 2010 VA examiner opined that an opinion regarding the relationship between the Veteran's herpes and his service could not be provided without resorting to mere speculation.  This opinion constitutes non-evidence and weighs neither for nor against the claim.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

The Board finds that the Veteran's testimony as to the incurrence of herpes simplex in service is both competent and credible.  See Jandreau v. Nicholson, at 1377.  He has additionally provided credible and competent testimony as to the continuity of symptoms since his separation from service, and this testimony is supported by the clinical evidence of record. 

As the Veteran's herpes simplex has been determined to have had its initial clinical onset in service, the Board finds that service connection herpes simplex is warranted.  In this case, service incurrence has been shown by satisfactory lay evidence and continuity of the disability since service.  All reasonable doubt has been resolved in favor of the claimant in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for herpes simplex is granted.



____________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


